AGREEMENT

THIS AGREEMENT, made and entered into this 3rd day of April, 2006, by and
between CHICAGO MERCANTILE EXCHANGE Inc. (“Employer”), a Delaware Business
Corporation, having its principal place of business at 30 South Wacker Drive,
Chicago, Illinois, and CRAIG S. DONOHUE (“Employee”).

RECITALS:

WHEREAS, on November 7, 2003, Employer and Employee entered into an agreement
(the “Prior Agreement”) whereby Employer agreed to employ Employee as Chief
Executive Officer (“CEO”) and Employee accepted such employment; and

WHEREAS, the Prior Agreement expires on December 31, 2006, and Employer has an
interest in ensuring continuity of its leadership; and

WHEREAS, Employer wishes to continue the services of Employee in the capacity of
Chief Executive Officer upon the terms and conditions hereinafter set forth and
Employee wishes to accept such employment; and

WHEREAS, it is desirable that the Prior Agreement be replaced by this Agreement
so that, on and after the date of this Agreement, this Agreement shall contain
the terms and conditions governing the employment of Employee in the capacity as
Chief Executive Officer of Employer;

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties mutually agree as follows:

1. Employment. Subject to the terms of the Agreement, Employer hereby agrees to
continue to employ Employee during the Agreement Term as Chief Executive Officer
and Employee hereby accepts such employment. Employee shall report to Employer’s
Board of Directors, or any successor to the Board of Directors (hereinafter,
“Board” shall mean the Board of Directors of Employer and/or any successor
thereto). The duties and responsibilities of Employee and his relations with the
Board, its Chairman and its officers shall be consistent with the practice
during his term as CEO to date. Employee’s duties shall include, but not be
limited to, the performance of all duties associated with executive oversight
and management of Employer. Employee will provide such business and professional
services in the performance of his duties that are consistent with Employee’s
position as Chief Executive Officer, and as shall reasonably be assigned to him
by the Board. Employee shall devote his full time, ability and attention to the
business of Employer during the Agreement Term. During the Agreement Term,
Employee shall continue to hold the vested and unvested 8,200 shares that have
been granted to him and will hold any additional shares granted to him until
such time as Employee holds a total of 10,000 vested or unvested shares of the
Company’s common stock.

Notwithstanding anything to the contrary contained herein, nothing in the
Agreement shall preclude Employee from participating in the affairs of any
governmental, educational or other charitable institution, engaging in
professional speaking and writing activities, and/or serving as a member of the
board of directors of a publicly held corporation (except for a competitor of
Employer), provided Employee notifies the Board prior to his participating in
any such activities and as long as the Board does not determine that any such
activities interfere with or diminish Employee’s obligations under the
Agreement. Employee shall be entitled to retain all fees, royalties and other
compensation derived from such activities, in addition to the compensation and
other benefits payable to him under the Agreement, but shall disclose such fees
to Employer.

2. Agreement Term. Employee shall be employed hereunder for a term commencing on
January 1, 2006, and expiring on December 31, 2009, unless sooner terminated as
herein provided (“Agreement Term”). The Agreement Term may be extended or
renewed only by the mutual written agreement of the parties.

3. Compensation.

(a) Annual Base Salary. Effective January 1, 2006, and continuing through
December 31, 2009, Employer shall pay to Employee a base salary at a rate not
less than $850,000 per year (“Base Salary”), payable in accordance with
Employer’s normal payment schedule. During the Agreement Term, the Compensation
Committee of the Board shall review the Base Salary for increase at such time as
the salaries of senior officers of the company are reviewed generally, and in
any event at least annually.

(b) Bonuses. Employee shall be eligible to participate in Employer’s Annual
Incentive Plan (the “AIP”) as in existence or as amended from time to time in
accordance with its terms. Employee’s target annual incentive shall be at least
100% of his Base Salary (“AIP Target”) and a maximum annual incentive of not
more than 150% of his Base Salary. Any amendment of the AIP shall not diminish
Employee’s target incentives relative to the target incentives of the other
members of the management team.

(c) Equity Compensation. Employee shall be eligible to participate in Employer’s
Equity Incentive Plan (“EIP”), as in existence or as amended from time to time,
in accordance with the terms of the Plan for executives in the Office of the
CEO, with a target grant of not less than 300% of his Base Salary (“EIP
Target”). The grant shall be satisfied in the following manner: (i) 15% of the
EIP Target amount in the form of restricted stock; and (ii) 85% of the EIP
Target amount in the form of non-qualified stock options. Any amendment of the
EIP shall not diminish Employee’s target grant relative to the target grants of
the other executives in the Office of the CEO.

(d) If a “Change of Control” (as defined in Employer’s Amended and Restated
Omnibus Stock Plan (“Plan”)) occurs prior to the Employee’s termination of
employment with Employer, all options and shares previously granted to Employee,
which have not fully vested, whether pursuant to this Agreement, the Prior
Agreement or otherwise, will have vesting accelerated so as to fully vest one
year from the date of a Change in Control provided that Employee does not
materially violate any provision of the Agreement in which case Employee shall
not be entitled to any options or shares which had not fully vested prior to a
Change in Control. Employee may exercise all other vested options in accordance
with the terms of the Plan. Thereafter, the options will continue to be subject
to the terms, definitions and provisions of the Plan and any related option
agreement. If Employee is involuntarily terminated without Cause or resigns with
Good Reason within sixty (60) days prior to a Change of Control or anytime
within the one year after a Change of Control, all unvested options and shares
held by the Employee on the date of Change of Control which would have been
granted to Employee had the Employee been employed on the date of Change of
Control shall become granted and 100% vested.

4. Benefits. Employee shall be entitled to insurance, vacation and other
employee benefits and perquisites commensurate with his position in accordance
with Employer’s policies for executives in effect from time to time. Without
limiting the generality of the immediately preceding sentence, for each year
during the Term of this Agreement, Employee shall be entitled to the following
fully vested benefit accruals (or cash equivalents if said plans are
terminated): (a) an annual accrual under the Chicago Mercantile Exchange
Supplemental Executive Retirement Plan equal to three percent of his annual base
pay and accrued AIP payment, and (b) “make-whole” accruals under Employer’s
Senior Management Supplemental Deferred Savings Plan equal to the amount of
401(k) Savings Plan Discretionary Contribution or CME Pension Plan contributions
that would have been accrued under such plans but for the Internal Revenue Code
limitation on compensation that can be considered under a qualified retirement
plan. Employee acknowledges receipt of a summary of Employer’s employee benefits
policies in effect as of the date of this Agreement

5. Expense Reimbursement. During the Agreement Term, Employer shall reimburse
Employee, in accordance with Employer’s policies and procedures, for all proper
expenses incurred by him in the performance of his duties hereunder.

6. Termination.

(a) Death. Upon the death of Employee, this Agreement shall automatically
terminate and all rights of Employee and his heirs, executors and administrators
to compensation and other benefits under this Agreement shall cease, except for
compensation which shall have accrued to the date of death, including accrued
Base Salary and a prorated AIP Target payment for the year of termination, and
other employee benefits to which Employee is entitled upon his death, in
accordance with the terms of the plans and programs of Employer including
without limitation any accrued, but unpaid, AIP or EIP payments attributable to
completed fiscal years.

(b) Disability. Employer may, at its option, terminate this Agreement upon
written notice to Employee if Employee, because of physical or mental incapacity
or disability, fails to perform the essential functions of his position required
of him hereunder for a continuous period of 90 days or any 120 days within any
12-month period. Upon such termination, all obligations of Employer hereunder
shall cease, except for payment of accrued Base Salary and a prorated AIP Target
payment for the year of termination, and other employee benefits to which
Employee is entitled upon his termination hereunder, in accordance with the
terms of the plans and programs of Employer, including without limitation any
accrued, but unpaid, AIP or EIP payments attributable to completed fiscal years.
In the event of any dispute regarding the existence of Employee’s disability
hereunder, the matter shall be resolved as follows: (1) by the determination of
a physician selected by the Board; (2) Employee shall have the right to
challenge that determination by presenting a contrary determination from a
physician of his choice; (3) in such event, a physician selected by agreement of
the Employee and the Board will make the final determination. The Employee shall
submit to appropriate medical examinations for purposes of making the medical
determinations hereunder.

(c) Cause. Employer may, at its option, terminate Employee’s employment under
this Agreement for Cause. As used in this Agreement, the term “Cause” shall mean
any one or more of the following:



  (1)   any bad faith refusal by Employee to perform his duties and
responsibilities under this Agreement or material violation of any rule,
regulation or guideline imposed by a regulatory or self -regulatory body having
jurisdiction over Employer, as determined after investigation by the Board.
Employee, after having been given written notice by Employer, shall have seven
(7) days to demonstrate to the satisfaction of Employer that Employee has been
able to cure or refute such refusal or violation;



  (2)   any intentional act of fraud, embezzlement, theft or misappropriation of
Employer’s funds by Employee, as determined after investigation by the Board, or
Employee’s admission or conviction of or plea of nolo contendere to a felony or
of any crime involving fraud, embezzlement, theft or misrepresentation and which
the Board reasonably believes has had or will have a detrimental effect on the
Company’s reputation or business or the Employee’s reputation;



  (3)   any gross negligence or willful misconduct of Employee resulting in a
material financial loss or liability to Employer, or damage to the reputation of
Employer, as determined after investigation by the Board; or



  (4)   any breach by Employee of any one or more of the covenants contained in
Section 7, 8 or 9 hereof.

The exercise of the right of Employer to terminate this Agreement pursuant to
this Section 6(c) shall not abrogate any other rights or remedies of Employer in
respect of the breach giving rise to such termination.

If Employer terminates Employee’s employment for Cause, Employee shall be
entitled to accrued Base Salary through the date of the termination of his
employment, as well as all other employee benefits to which Employee is entitled
upon his termination of employment with Employer, in accordance with the terms
of the plans and programs of Employer including without limitation any accrued,
but unpaid, AIP or EIP payments attributable to completed fiscal years. Upon
termination for Cause, Employee shall forfeit any unvested or unearned
compensation or long-term incentives, unless otherwise provided herein or
specified in the terms of the plans and programs of Employer.

(d) Termination Without Cause. Upon 30 days prior written notice to Employee,
Employer may terminate this Agreement for any reason other than a reason set
forth in subsections (a), (b) or (c) of this Section 6. If, during the Agreement
Term, Employer terminates the employment of Employee hereunder for any reason
other than a reason set forth in subsections (a), (b) or (c) of this Section 6:



  (1)   Employee shall be entitled to receive accrued Base Salary through the
date of the termination of his employment, and other employee benefits to which
Employee is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer including
without limitation any accrued, but unpaid, AIP or EIP payments attributable to
completed fiscal years; and



  (2)   Employee shall receive a one time lump sum severance payment equal to 2
times his Base Salary as of the date of Employee’s termination, subject to
Employee’s execution of a general release in a form and of a substance
satisfactory to Employer acting in good faith;



  (3)   Employee shall be vested in any outstanding awards under the EIP Plan
(but shall not participate in any awards subsequent to the date Employee
received notice of termination) to the extent that such awards would have vested
if Employee had continued as CEO through the termination date of this Agreement;
and



  (4)   Employee shall be entitled to continued benefits (at substantially the
same cost to Employee as determined immediately prior to his last day of
employment) under all life, disability, accident and healthcare insurance plans,
programs or arrangements in which the Employee was participating immediately
prior to such employment termination; provided, however, that if the Employer,
acting in good faith, determines that such coverages cannot be provided to the
Employee without adverse tax consequences to the Employee (including without
limitation under Internal Revenue Code Section 409A), the Employer shall pay the
Employee within 15 days of employment termination a lump sum payment equal to 24
times 150% of the monthly group premium, less employee contributions, for such
coverages.

(e) Voluntary Termination for Good Reason. Upon 60 days prior written notice to
Employer (or such shorter period as may be permitted by Employer), Employee may
voluntarily terminate his employment with Employer prior to the end of the
Agreement Term for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean any of the following: (1) diminution in Employee’s title,
(2) material diminution in Employee’s duties, power or authority that is not
cured by Employer within 15 days of Employee providing written notice thereof;
provided however, that changes or adjustments in furtherance of the transition
from Employee to a successor beginning 18 months prior to the conclusion of this
Agreement shall not be treated as a material diminution of Employee’s duties,
power or authority; (3) the failure of Employee to be nominated for election to
the Board, (4) a Change in Control (as defined in the Plan); (5) without
Employee’s express written consent, relocation of Employee’s work situs to a
location that is not in the Chicago metropolitan area; or (6) a material breach
of this Agreement by Employer that is not cured within 15 days of Employee
providing written notice thereof. If Employee exercises his right to terminate
under this Section 6(e):



  (1)   Employee shall be entitled to receive accrued Base Salary through the
date of the termination of his employment, and other employee benefits to which
Employee is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer including
without limitation any accrued, but unpaid, AIP or EIP payments attributable to
completed fiscal years; and



  (2)   Employee shall receive a one time lump sum severance payment equal to 2
times his Base Salary as of the date of Employee’s termination, subject to
Employee’s execution of a general release in a form and of a substance
satisfactory to Employer. acting in good faith;



  (3)   Employee shall be vested in any outstanding awards under the EIP Plan;
and



  (4)   Employee shall be entitled to continued benefits (at substantially the
same cost to Employee as determined immediately prior to his last day of
employment) under all life, disability, accident and healthcare insurance plans,
programs or arrangements in which the Employee was participating immediately
prior to such employment termination; provided, however, that if the Employer,
acting in good faith, determines that such coverages cannot be provided to the
Employee without adverse tax consequences to the Employee (including without
limitation under Internal Revenue Code Section 409A), the Employer shall pay the
Employee within 15 days of employment termination a lump sum payment equal to 24
times 150% of the monthly group premium, less employee contributions, for such
coverages.

(f) Voluntary Termination. Upon 60 days prior written notice to Employer (or
such shorter period as may be permitted by Employer), Employee may voluntarily
terminate his employment with Employer prior to the end of the Agreement Term
for any reason. If Employee voluntarily terminates his employment pursuant to
this subsection (f), he shall be entitled to receive accrued Base Salary through
the date of the termination of his employment and other employee benefits to
which Employee is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer including
without limitation any accrued, but unpaid, AIP or EIP payments attributable to
completed fiscal years.

(g) Termination of Agreement Term. If the Agreement expires by its terms on
December 31, 2009, Employee shall be entitled to receive (i) accrued Base Salary
through the date of the termination of his employment, (ii) any accrued, but
unpaid, AIP or EIP payments attributable to completed fiscal years and (iii) all
other employee benefits to which Employee is entitled upon his termination of
employment with Employer, in accordance with the terms of the plans and programs
of Employer

(h) Mitigation. In no event shall Employee be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to Employee
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not Employee obtains other employment.

7. Confidential Information and Non-Compete. Employee acknowledges that the
successful development of Employer’s services and products, including Employer’s
trading programs and systems, current and potential customer and business
relationships, and business strategies and plans requires substantial time and
expense. Such efforts generate for Employer valuable and proprietary information
(“Confidential Information”) which gives Employer a business advantage over
others who do not have such information. Confidential information includes, but
is not limited to the following: trade secrets, technical, business, proprietary
or financial information of Employer not generally known to the public, business
plans, proposals, past and current prospect and customer lists, trading
methodologies, systems and programs, training materials, research data bases and
computer software; but shall not include information or ideas acquired by
Employee prior to his employment with Employer if such pre-existing information
is generally known in the industry and is not proprietary to Employer.

(a) Employee shall not at anytime during the Agreement Term or thereafter, make
use of or disclose, directly or indirectly to any competitor or potential
competitor of Employer, or divulge, disclose or communicate to any person, firm,
corporation, or other legal entity in any manner whatsoever, or for his own
benefit and that of any person or entity other than Employer, any Confidential
Information. This subsection shall not apply to the extent Employee remains
employed by Employer and is required to disclose Confidential Information to any
regulatory agency or as otherwise required by law. This subsection shall not
apply following termination for any reason to the extent Employee is required by
law to testify in a legislative, judicial or regulatory proceeding, or is
otherwise required by law to disclose Confidential Information; provided,
however, that following termination for any reason, Employee will promptly
notify Employer if Employee is requested by any entity or person to divulge
Confidential information, and will use his best efforts to ensure that Employer
has sufficient time to intervene and/or object to such disclosure or otherwise
act to protect its interests. Employee shall not disclose any Confidential
Information while any such objection is pending.

(b) Employee agrees that while employed and for a period of one (1) year
following the termination of his employment with Employer for any reason, the
Employee will not accept employment with or act or provide services as an
independent contractor or consultant for or on behalf of any derivatives
exchange or for any person, organization or entity providing clearing services.
Employee acknowledges that such restriction is necessary to protect the
Confidential Information he learned through his employment with Employer.

(c) Upon termination for any reason, Employee shall return to Employer all
records, memoranda, notes, plans, reports, computer tapes and equipment,
software and other documents or data which constitute Confidential Information
which he may then possess or have under his control (together with all copies
thereof) and all credit cards, keys and other materials and equipment which are
Employer’s property that he has in his possession or control.

(d) If a court holds that the restrictions stated herein are unreasonable, the
parties hereto agree that the maximum period, scope or geographical area
reasonable under the circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.

8. Non-solicitation.

(a) General. Employee acknowledges that Employer invests in recruiting and
training, and shares Confidential Information with, it its employees. As a
result, Employee acknowledges that Employer’s employees are of special, unique
and extraordinary value to Employer.

(b) Non-solicitation. Employee further agrees that for a period of one (1) year
following the termination of his employment with Employer for any reason he
shall not in any manner, directly or indirectly, induce or attempt to induce any
employee of Employer to terminate or abandon his or her employment with Employer
for any purpose whatsoever.

(c) Reformation. If a court holds that the restrictions stated in this Section 8
are unreasonable, the parties hereto agree that the maximum period, scope or
geographical area reasonable under the circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.

9. Intellectual Property. During the Agreement Term, Employee shall disclose to
Employer and treat as confidential information all ideas, methodologies, product
and technology applications that he develops during the course of his employment
with Employer that relates directly or indirectly to Employer’s business.
Employee hereby assigns to Employer his entire right, title and interest in and
to all discoveries and improvements, patentable or otherwise, trade secrets and
ideas, writings and copyrightable material, which may be conceived by Employee
or developed or acquired by him during his employment with Employer, which may
pertain directly or indirectly to the business of the Employer. Employee shall
at any time during or after the Agreement Term, upon Employer’s request,
execute, acknowledge and deliver to Employer all instruments and do all other
acts which are necessary or desirable to enable Employer to file and prosecute
applications for, and to acquire, maintain and enforce, all patents, trademarks
and copyrights in all countries with respect to intellectual property developed
or which was being developed during Employee’s employment with Employer.

10. Remedies. Employee agrees that given the nature of Employer’s business, the
scope and duration of the restrictions in Sections 7, 8 and 9 are reasonable and
necessary to protect the legitimate business interests of Employer and do not
unduly interfere with Employee’s career or economic pursuits. Employee
recognizes and agrees that a breach of any or all of the provisions of
Sections 7, 8 and 9 will constitute immediate and irreparable harm to Employer’s
business, for which damages cannot be readily calculated and for which damages
is an inadequate remedy. Accordingly, Employee acknowledges that Employer shall
therefore be entitled to seek an injunction or injunctions to prevent any breach
or threatened breach of any such Section. Employee agrees to reimburse Employer
for all costs and expenses, including reasonable attorney’s fees and costs,
incurred by Employer in connection with the enforcement of its rights under
Sections 7, 8 and 9 of this Agreement.

11. Indemnification. To the fullest extent provided by law, Employer will
indemnify Employee against and hold him harmless from liabilities of whatsoever
kind and nature which may be imposed on, incurred by or asserted against him at
any time related to actions taken on behalf of the Employer, including any
claims that arise after Employee’s termination of employment for any reason.
Employer will purchase Directors and Officer’s insurance coverage that will
continue in effect both during the Agreement Term and, while potential liability
exists, thereafter.

12. Survival. Sections 7, 8, 9, 10 and 11 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Agreement.

13. Arbitration. Except with respect to Sections 7, 8, and 9 any dispute or
controversy between Employer and Employee, whether arising out of or relating to
this Agreement, the breach of this Agreement, or otherwise, shall be settled by
arbitration in Chicago, Illinois, in accordance with the following:

(a) Arbitration hearings will be conducted by the American Arbitration
Association (“AAA”). Except as modified herein, arbitration hearings will be
conducted in accordance with AAA’s employment dispute rules.

(b) State and federal laws contain statues of limitation which prescribe the
time frames within which parties must file a law suit to have their disputes
resolved through the court system. These same statutes of limitation will apply
in determining the time frame during which the parties must file a request for
arbitration.

(c) If Employee seeks arbitration, Employee shall submit a filing fee to the AAA
in an amount equal to the lesser of the court filing fee charged in the state or
federal court in Chicago, Illinois. The AAA will bill Employer for the balance
of the filing and arbitrator’s fees.

(d) The arbitrator shall have the same authority to award (and shall be limited
to awarding) any remedy or relief that a court of competent jurisdiction could
award, including compensatory damages, attorney fees, punitive damages and
reinstatement. Employer and Employee may be represented by legal counsel or any
other individual at their own expense during an arbitration hearing.

(e) Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

(f) Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of Employer and
Employee.

14. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (i) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (ii) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 14:



      If to Employer, to:

Terry Duffy

Chairman, Chicago Mercantile Exchange Inc.

Chicago Mercantile Exchange Inc.

30 South Wacker Drive

Chicago, IL 60606

(312) 930-3100

With a copy to:

Kathleen M. Cronin

Managing Director, General Counsel and Corporate Secretary

Chicago Mercantile Exchange Inc.

30 South Wacker Drive

Chicago, IL 60606

(312) 930-3488



      If to Employee, to:

Craig S. Donohue

Chief Executive Officer

Chicago Mercantile Exchange Inc.

30 South Wacker Drive

Chicago, IL 60606

(312) 930-3100

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective, valid and if appropriate,
reformed under applicable law, but if any provision of this Agreement is held to
be invalid, illegal or unenforceable under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

16. Entire Agreement. This Agreement constitutes the entire Agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof including without limitation the Prior Agreement.
No other agreement or amendment to this Agreement shall be binding upon either
party including, without limitation, any agreement or amendment made hereafter
unless in writing, signed by both parties.

17. Successors and Assigns. This Agreement shall be enforceable by Employee and
his heirs, executors, administrators and legal representatives, and by Employer
and its successors and assigns.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Illinois without regard to
principles of conflict of laws.

19. Acknowledgment. Employee acknowledges that he has read, understood, and
accepts the provisions of this Agreement.

20. Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

      CHICAGO MERCANTILE EXCHANGE   CRAIG S. DONOHUE
/s/ Terrence A. Duffy
  /s/ Craig S. Donohue
 
   
By: TERRENCE A. DUFFY
CHAIRMAN
  By: CRAIG S. DONOHUE
CHIEF EXECUTIVE OFFICER
 
   
Date: April 3, 2006
  Date: April 3, 2006
 
   

